UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                           '
                                                    '
                      Plaintiff,                    '
                                                    '
v.                                                  '             NO. 1:18-cr-87 (1)
                                                    '
JAMES JOSEPH FABELA,                                '
                                                    '
                      Defendant.                    '

        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                    ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United

States Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal

Rules of Criminal Procedure. Judge Hawthorn conducted a hearing in the form and manner

prescribed by Federal Rule of Criminal Procedure 11 and issued his Findings of

Fact and Recommendation on Guilty Plea Before the United States Magistrate Judge. The

magistrate judge recommended that the court accept the Defendant’s guilty plea.

He further recommended        that   the    court       adjudge   the   Defendant   guilty   on Count

One of the First Superseding Indictment filed against the Defendant.

       The parties have not objected to the magistrate judge’s findings.                     The court

ORDERS that the Findings of Fact and Recommendation on Guilty Plea of the United States

Magistrate Judge are ADOPTED.              The court accepts the Defendant’s plea but defers

acceptance of the plea agreement until after review of the presentence report.

       It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, James Joseph Fabela (1), is



                                                    1
adjudged guilty as to Count One of the First Superseding Indictment charging a violation of

21 U.S.C. § 846 - Conspiracy to Possess with Intent to Distribute Methamphetamine.

           SIGNED at Beaumont, Texas, this 6th day of December, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                              2
